 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    CHAD WAYNE HURN,

 9                                 Petitioner,           Case No. C19-1942-RAJ-MAT

10           v.
                                                         ORDER GRANTING RESPONDENT’S
11    RON HAYNES,                                        MOTION FOR EXTENSION OF TIME

12                                 Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before the

15   Court at the present time on respondent’s motion for an extension of time to file an answer to

16   petitioner’s federal habeas petition. Petitioner has not opposed the motion. The Court, having

17   reviewed respondent’s motion, and the balance of the record, hereby ORDERS as follows:

18          (1)    Respondent’s motion for an extension of time to file his answer to petitioner’s

19   federal habeas petition (Dkt. 8) is GRANTED. Respondent is directed to file his answer not later

20   than March 2, 2020; and

21   ///

22   ///

23   ///


     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 1
 1          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Richard A. Jones.

 3          DATED this 20th day of February 2020.

 4

 5
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 2
